Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Regarding independent claims 1,10 the claimed invention is directed to an abstract idea without significantly more. The claims are directed to storing sensory data which is a mental process. Other than reciting a communication device, storage device, blockchain nothing in the claims precludes the steps from being performed mentally.  But for the communication device, storage device, blockchain the limitations on receiving data, analyzing data, generating audit data, storing audit data is a process that under its broadest reasonable interpretation could be performed by mentally but for the recitation of generic computer elements.  The limitations of blockchain are considered by the examiner to be linking the abstract idea to a technological field of use (MPEP 2106.05h).  Applicant has not invented information processing employing blockchain.  (“However, a common feature of many field of use 

 The judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the mental .
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of a communication/storage device  amounts to no more 

Regarding the dependent claims, these claims are directed to limitations which serve to limit the data analysis steps.  The subject matter of claims 2/12 (billing data), 3/13 (air quality data), 4/14 (water quality data), 5/15 (multimedia content), 6/16 (type of measurement device), 7/17 (air water quality meter), 8/18 (request and receive audit), 9/19 (detecting tampering), 10/20 (encrypted storage)  appear to add additional steps to the abstract idea, implemented by generic computers.   These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, 8, 11, 13, 15, 17, 18 are rejected under 35 U.S.C. 102a1  as being anticipated by McDonough 20170017954

Regarding Claim 1, McDonough discloses
A method of facilitating provisioning of audit data related to energy consumption, water consumption, water quality, greenhouse gas emissions, and air emissions using blockchain, wherein the method comprising: 


receiving, using a communication device, a sensory data from at least one measuring device; 
analyzing, using a processing device, the sensory data; generating, using the processing device, the audit data based on the analyzing, 
wherein the audit data comprises at least one of an energy usage data, a  carbon emission data, a water usage data, an air emissions data, and a water quality data; and 
McDonough is directed to a system for recording transactions with blockchain.  (McDonough, abstract).  “Implementations for better tracking of usage of resources can be enabled through the P2PTG. For example, water meters, electric & gas meters, as well as environmental monitoring devices such as CO2 emitter meters can be used to inform enable a Bitcoin-style transaction involving resource usage or pollution emission. Using measurement devices that track the usage of these household resources or industrial pollutants, a Bitcoin-enabled marketplace between individuals, corporations and government entities can be created.  Suppose Alex lives in a community or state that taxes greenhouse gases. By using the P2PTG, both government waste as well as friction in the financial system can be mitigated. Alex may instantly receive a credit or a surcharge based on his use of resources. Micro transactions, which are not practical today because of the relatively high transaction costs, are easily accommodated as P2PTG-enabled transactions, on the other hand, and can be moved daily, hourly or weekly with little transaction overhead. For example, Alex makes a payment via P2PTG that can be placed on the block chain for the tax amount due, but which may not be valid until a certain date (e.g. end of the month). When the transaction becomes valid, Bitcoin-like virtual currency is transferred to the Alex may have a $500 carbon surcharge on his taxes today. The monitors on Alex's furnace, his gas meter and electric meter can sum up all his uses resulting in carbon emissions and then net them out—all using the blockchain. Then because the blockchain is accessible by his local town he can get the surcharged reduced by, for example, $250 per year in response to Alex's environmentally-friendly 

storing, using a storage device, the audit data on blockchain, wherein the audit data is used for at least one of monitoring purposes, reporting purposes, and analytical purposes. 
“FIG. 12 shows a flowchart of a verified payment process for the P2PTG. A payer comes in proximity to a third-party Bluetooth or NFC beacon (step 1202). A payee comes in proximity to the same beacon (step 1204). The payer provides his address as a source of virtual currency payment (step 1206). The payee provides a destination address corresponding to the seller's wallet for receiving payment of the virtual currency (step 1208). The virtual currency payment may then be made in accordance with FIG. 5 above (step 1110). The transaction may then be verified according to the auditing process described in FIG. 7 above.”  (McDonough, para 0110)


Regarding Claim 3, McDonough discloses the method of claim 1,
wherein the sensory data comprises data related to at least one of an air quality and air emissions, wherein the air quality and air emissions correspond to emission of at least one of carbon monoxide, carbon dioxide, methane, nitrous oxide, ozone, particulate pollution, and sulphur dioxide.


Regarding Claim 5, McDonough discloses the method of claim 1,
wherein the sensory data comprises a multimedia content, wherein the multimedia content is in at least one of a textual form, visual form, audio form, and audiovisual form.
See prior art rejection of claim 2 regarding McDonough.  The examiner interprets metering TV to read on multimedia content data.  


Regarding Claim 7, McDonough discloses the method of claim 1,
wherein the at least one measuring device comprises at least one of an air quality meter, and a water quality meter configured for generating one or more sensory readings.
“For instance, the meters may represent gas, oil, water, electricity and/or other residential or commercial resource monitors that may be established and installed by utility companies, government agencies and the like. The meters reports usage via Bluetooth/NFC in communication or integrated with one or more of the meters. (step 1306). A virtual currency payment is then made periodically to cover resource usage in accordance with FIG. 5 above (step 1308).”  (McDonough, par 0111)

Regarding Claim 8, McDonough discloses the method of claim 1,
receiving, using the communication device, a request from at least one user device to access the audit data, wherein the at least one user device corresponds to at least one of an auditor, government agencies, staff, platform provider, carbon reporting agencies, shareholders, and members of general public;
retrieving, using the storage device, the audit data from the blockchain; and
transmitting, using the communication device, the audit data to the at least one user device.
See McDonough, fig.7.


Regarding Claims 11, 13, 15, 17, 18
See prior art rejections of claims 1, 3, 5, 7, 8


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims  2,6,10,12,16,20 are rejected under 35 U.S.C. 103 as being unpatentable over McDonough in view of Official Notice.

Regarding Claim 2, McDonough discloses the method of claim 1,
wherein the sensory data comprises billing data, wherein the billing data comprises at least one of a power consumption… , water and fuel volume consumption…, a location associated with the at least one measuring device, an ID associated with the at least one 20 measuring device, a type associated with the at least one measuring device, date, time and value.

“ Through a hotel's use of P2PTG, a client may check in, get a room assignment and receive a virtual key to enter the assigned room. The virtual key may be sent to the client's P2PTG ledger, stored on his smartphone or other portable electronic device, and may be used to open the door when the phone is placed in proximity to the hotel room door lock, for example, where the smartphone or other device is Bluetooth or NFC-enabled and is in communication range of a corresponding reader in the 

McDonough does not explicitly disclose
in kWh
in gallons

The examiner takes official notice that it is old and well known to use the units of kWh and gallons in billing.  For example electricity bills commonly express usage in terms of kwh and water bills express usage in gallons.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding Claim 6, McDonough discloses the method of claim 1,

wherein the at least one measuring device is based on at least one of an optical technology, an advanced metering infrastructure (AMI), an automated meter reading (AMR), and an Information of Things (loT) technology, wherein the at least one measuring device comprises a billing meter, 

McDonough does not explicitly disclose
wherein the billing meter comprises at least one of an analog meter and a digital meter.
The examiner takes official notice that it is old and well known for meters to be analog or digital.  For example, an electrical utility meter could employ an analog gauge and needle measuring electricity use.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding Claim 10, McDonough discloses the method of claim 1,


storing, using the storage device, the audit data on an encrypted storage.

The examiner notes that McDonough discloses storing its data in a database, which could be of various configurations including commercially available products.   (McDonough, para 0156, “The P2PTG database component 1819 may be embodied in a database and its stored data. The database is a stored program component, which is executed by the CPU; the stored program component portion configuring the CPU to process the stored data. The database may be a conventional, fault tolerant, relational, scalable, secure database such as MySQL, Oracle, Sybase, etc. may be used. Additionally, optimized fast memory and distributed databases such as IBM's Netezza, MongoDB's MongoDB, opensource Hadoop, opensource VoltDB, SAP's Hana, etc. Relational databases are an extension of a flat file. Relational databases consist of a series of related tables. The tables are interconnected via a key field. Use of the key field allows the combination of the tables by indexing against the key field; i.e., the key fields act as dimensional pivot points for combining information from various tables. Relationships generally identify links maintained between tables by matching primary keys. Primary keys represent fields that uniquely identify the rows of a table in a relational database. Alternative key fields may be used from any of the fields having unique value sets, and in some alternatives, even non-unique values in combinations with other fields. More precisely, they uniquely identify rows of a table on the “one” side of a one-to-many relationship.”).  The examiner takes official notice that a database can be encrypted.  For example, commercial Oracle may be encrypted to secure sensitive data.   All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding Claim 12, 16, 20,
See prior art rejections of claims 2,6, 10

Claims  4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over McDonough in view of “National Pollutant Discharge Elimination System (NPDES)”, 12/29/2017, 
https://web.archive.org/web/20171229185349/https://www.epa.gov/npdes/npdes-permit-basics

Regarding Claim 4, McDonough discloses the method of claim 1,

McDonough discloses monitoring water for usage and pollution.  “Implementations for better tracking of usage of resources can be enabled through the P2PTG. For example, water meters, electric & gas meters, as well as environmental monitoring devices such as CO2 emitter meters can be used to inform enable a Bitcoin-style transaction involving resource usage or pollution emission…”  (McDonough, para 0039).  McDonough does not explicitly disclose
wherein the sensory data comprises data related to at  least one of a water quality and water emissions, wherein the water quality and water emissions correspond to metrics such as at least one of Dissolved oxygen, pH, Water temperature, Turbidity, Phosphorus, Total nitrogen, and Pathogen indicators.
NPDES is a permit system under the Clean Water Act.  NPDES discloses there are known metrics acceptable levels of water pollutants.  (NPDES, p.3, “An NPDES permit will generally specify an acceptable level of a pollutant or pollutant parameter in a discharge (for example, a certain level of bacteria). The permittee may choose which technologies to use to achieve that level. Some permits, however, do contain certain generic 'best management practices' (such as installing a screen over the 

Regarding Claim 14,
See prior art rejection of claim 4

Claims  9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over McDonough in view Benson 20070247789

Regarding Claim 9, McDonough discloses the method of claim 1,

… on the blockchain; 
… from the blockchain; 
See prior art rejection of claim 1 regarding McDonough and auditing.

McDonough does not explicitly disclose
wherein the method comprising:  storing, using the storage device, the sensory data …
receiving, using the communication device, a new sensory data from the at least one measuring device after a predefined period; 
retrieving, using the storage device, the sensory data … comparing, using the processing device, the new sensory data with the sensory data to obtain a tamper assessment for the at least one measuring device; and 


transmitting, using the communication device, an alert notification to at least one user device based on the tamper assessment. 
“In block 406, the system attempts to recognize a specific theft scenario based on the received tamper indicators. Further details regarding the theft scenario are provided with respect to FIG. 5. Under block 408, the system validates the specific theft scenario and additionally may provide reports or other determinations in order to resolve the theft scenario. Based on the reports or determinations, the utility may decide how to further proceed (such as rely on the report when taking legal action against a consumer).”  (Benson, para 0033)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine McDonough with the data comparison of Benson with the motivation of detecting meter tampering.  Id.


Regarding Claim 19,
See prior art rejection of claim 9




Conclusion
Relevant art not relied on but made of record include
Blockchain Technology for Emissions Management, Neno Duplan, 2/27/18,https://nenoduplan.medium.com/blockchain-technology-for-emissions-management-4894c7a31c9d

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687